DETAILED ACTION
	Claims 1-4 are pending and under consideration on the merits
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Subject Matter Free of the Prior Art
Claims 1-4 are free of the prior art.
Baited traps for attracting and capturing male Conopomorpha cramerella were known in the prior art.  Zhang et al. (Experimental Entomology Vol. 37(3):  719-724) discloses that a female sex pheromone of Conopomorpha cramerella had been identified, and that lures containing said hormone successfully attracted male Conopomorpha cramerella (Abstract).  
Insecticides and other pest management practices for reducing damage caused to plants by Conopomorpha cramerella were also known in the prior art.  Ranjan et al. (Journal of Entomology and Zoology Studies 2019; 7(2): 338-341) discloses that Conopomorpha cramerella causes severe damage to litchi fruits and leaves (Section 1, Introduction), and discloses the results of tests of the efficacy of organic manure, pruning and burning of affected twigs and leaves, and various biopesticide applications including the spraying of NSKE, neem oil, Verticillium lecanii formulation, or spinosad at flush stage and fruit color break stage, in protecting Litchi chinensis, (Table 1).  Ranjan found that all of the methods had some efficacy in reducing mean % fruit infestation due to Conopomorpha cramerella and increased fruit yields, relative to a control (Table 1 and Figure 1).  

The prior art does not teach or suggest, however, that a composition comprising an extract of Litchi sinensis alone could be used in a method to successfully attract a male Conopomorpha cramerella to a trap as recited by claim 1, or in combination with an insecticide or biological control agent as recited by claims 2-4.  
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of attracting male Conopomorpha cramerella as claimed by administering a composition comprising the organic lychee flavor extract (OLFE) extract of Litchi sinensis discussed at paragraph 31 of the specification, does not reasonably provide enablement for a method as claimed wherein the extract of Litchi sinensis is other than the OLFE extract discussed at paragraph 31.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
Breadth of the Claims
The claims are broadly drawn to a method of attracting male Conopomorpha cramerella comprising treating an object or area with a composition comprising an effective amount of any extract of Litchi sinensis, without any limitations to the nature of the extract, its ingredients, and how it is obtained. Since Litchi sinensis is a tree, the claims read on the administration of an extract that could be from any portion of the tree including, for example, the leaves, bark, trunk, seeds/fruit, or roots.  The claims read on the administration of an extract obtained via any and all possible process steps and using any solvent as an extraction solvent.    
Knowledge of the Prior Art
Zdanowski et al. (Central European Journal of Immunology 2014; 39(4)) is drawn to the influence of aqueous and hydro-ethanolic extracts of the roots and rhizomes of Rhodiola kirilowii on the course of pregnancy in mice, and discloses that there were significant differences in the content of selected biologically active polyphenol/flavonoid compounds between the two extracts, including quercetin, ferulic acid, salidroside, catechin, coumaric acid, and naringenin, and in some cases a more than 2-fold difference (3rd full paragraph of right column of page 472.)  The hydro-ethanolic extract caused a significant increase in litter size while the aqueous extract did not (page 473, 2nd paragraph).  Therefore, it was known in the art at the effective filing date of the invention that extracts from the same plant but using different extraction solvents can result in extracts having substantially different amounts of active compounds, and that these differences can result in substantially different biological activities.  
Guidance/Presence of Working Examples
The present specification discloses the testing of five lychee flavor products obtained from Nature’s Flavors I Nc., Orange, California:  an organic lychee flavor extract (OLFE), an organic lychee flavor powder (OUP), a natural lychee flavor emulsion for high heat (NLFE), and a natural lychee flavor concentrate (NLFC)(paragraph 31), wherein the details of the experiment are disclosed at paragraphs 32-42.  The specification reports that the OLFE extract captured significantly more males than the control (paragraphs 43-44), while the other four lychee products did not (see, e.g., Figure 1, showing that NLFC, NLFE, OFEL, and OLFP did not result in significantly more capture relative to the control).  
Therefore, the specification provides evidence of substantial evidence of unpredictability in the art of using extracts of Litchi sinensis to attract male Conopomorpha cramerella, because different extracts from the same Litchi sinensis Conopomorpha cramerella were shown to differ in their efficacy, with only one of five tested extracts able to outperform a control.
The specification does not provide any information on which compounds found in Litchi sinensis are responsible for the ability to attract male Conopomorpha cramerella.  Nor does the specification provide any information on the differences between the tested extracts regarding the types and amounts of active compounds present therein, the portions of Litchi sinensis that were used as source material (e.g., leaves, bark, trunk, roots, or seeds/fruit), or the method steps used to obtain each extract including the type of solvent used for the extraction.  Therefore, the skilled artisan reading the specification would not have obtained any information allowing for the predication of which types of Litchi sinensis other than OLFE could be used to successfully practice the invention as claimed.  
Quantity of Experimentation
In light of the breadth of the claims reading on the administration of any extract obtained from any portion of Litchi sinensis using any method and any extraction solvent, the teachings of the prior art establishing a lack of predictability in the art due to extracts obtained from the same plant material using different extraction solvents resulting in differing amounts of bioactivity, and the evidence from the present specification showing that only one of five tested extracts obtained from Litchi sinensis was capable of showing a statistically significant improvement in attracting male Conopomorpha cramerella vs. a control trap, the skilled artisan would have had to engage in an extensive amount of undue experimentation to determine which extracts obtained by which methods from which portions of Litchi sinensis would have resulted in an extract able to attract male Conopomorpha cramerella according to the method of the present claims.  Therefore, the claims are prima facie not enabled over their entire scope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619      

                                                                                                                                                                                                  /Patricia Duffy/Primary Examiner, Art Unit 1645